UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 8, 2012 (Date of earliest event reported) Data I/O Corporation (Exact name of registrant as specified in its charter) Commission File Number: 0-10394 Washington 91-0864123 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 185th Ave. N.E., Suite 101 Redmond, WA 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items reported in this filing: Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 9.01 Financial Statements and Exhibits Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On March 8, 2012, the board of directors (the “Board”) of Data I/O Corporation (the “Company”) appointed Ken Myer to the Board effective March 8, 2012. There were no arrangements or understandings pursuant to which Mr. Myer was selected as a Director. There were no related party transactions to report between Mr. Myer and the Company. However, he served as a consultant to Data I/O Corporation from February to October of 2011, for which he received consulting fees of $123,750 and had been granted 5,000 stock options, with a 3 year life, an estimated value of $11,000, and vesting quarterly over a 1 year period, of which half vested and half were forfeited. As a result of this compensation, he will not be considered an independent director. Mr. Myer has been assigned to, and will Chair, the Corporate Governance and Nominating Committee of the Board. He will stand for election with the other current Directors at the May 12, 2012 Annual Meeting of Shareholders. A copy of the press release announcement is furnished in exhibit 99 to this current report. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99 Press Release: Data I/O Corporation Appoints Ken Myer to Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Data I/O Corporation March 13, 2012 By: /s/ Joel S. Hatlen Joel S. Hatlen Vice President
